 In the Matter of CALIFORNIA WOOL SCOURING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECase No. R-447SECOND AMENDMENT TO DIRECTION OF ELECTIONMay 21, 1938On March 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above entitled proceeding, the election to be held within twenty(20) days from the date of the Direction.On March 21, 1938, theBoard issued an Amendment to Direction of Election,2 postponingthe election until such time as the Board would in the future direct.The Board hereby amends its Direction of Election, as amended,by striking therefrom the words "at such time as the Board will inthe future direct" and substituting therefor the words "on or beforeJune 7, 1938."i 5'N L. R B. 782.2 6 N. L. R. B. 101.350